45 F.3d 423NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
William V. FERGUSON, JR., Plaintiff, Appellant,v.PLUMBERS & PIPEFITTERS LOCAL UNION, ET AL., Defendants, Appellees.
No. 94-1465
United States Court of Appeals,First Circuit.
Jan. 6, 1995

Before SELYA, Circuit Judge, CAMPBELL, Senior Circuit Judge, and BOUDIN, Circuit Judge.
PER CURIAM.


1
Pro se plaintiff William Ferguson appeals the dismissal of his third civil rights complaint against the present defendants.  Having thoroughly reviewed the record and Ferguson's brief on appeal, we are persuaded that Ferguson's complaint was properly dismissed as frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  Accordingly, the judgment of the district court is affirmed.  See Local Rule 27.1.